                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO

ALFREDO ARAGONEZ,

       Petitioner,

v.                                                                 No. CV 19-238 KG/CG

RAUL TORREZ, et al,

       Respondents.

                           ORDER TO CURE DEFICIENCIES

       THIS MATTER is before the Court on Alfredo Aragonez’s Pro se Petition for Writ

of Habeas Corpus, (Doc. 1), filed March 18, 2019. Aragonez, an inmate at Penitentiary

of New Mexico (PNM), contends he is not receiving credit towards his pretrial

confinement. The Court determines the filing is deficient, for two reasons. First,

Aragonez failed to prepay the $5 habeas filing fee or, alternatively, file a motion to

proceed in forma pauperis. Second, it is not clear whether Aragonez is attacking the

criminal judgment or the prison’s execution of that judgment. The petition states his

pretrial confinement credits were “not showing on [a] good-time figuring sheet” from the

Metropolitan Detention Center. (Doc. 1 at 6). However, an attachment to the petition

indicates Aragonez urged the state court to modify his judgment to reflect credit for his

pretrial confinement. (Doc. 1 at 4).

       Within thirty (30) days of entry of this Order, Aragonez must address the filing fee

and clarify his claims using the proper federal habeas form. If Aragonez believes his

sentence is correct, but the prison is improperly calculating the sentence, he must file a

28 U.S.C. § 2241 habeas petition. See McIntosh v. U.S. Parole Comm’n, 115 F.3d 809,

811 (10th Cir. 1997) (“Petitions under § 2241 are used to attack the execution of a
sentence.”). However, if Aragonez challenges the criminal sentence itself (i.e., the state

court improperly calculated his confinement time), he must file a 28 U.S.C. § 2254

habeas petition. Id. (Section “2254 habeas … proceedings … are used to collaterally

attack the validity of a conviction and sentence”). The Court will direct the Clerk’s Office

to send Aragonez both habeas forms along with an in forma pauperis application. The

failure to timely comply with this Order will result in dismissal of this action without

further notice.

       IT IS ORDERED that by Friday, May 24, 2019, Aragonez shall: (1) refile and

clarify his claims on the proper federal habeas form; and (2) either prepay the $5.00

habeas filing fee or file an application to proceed in forma pauperis.

       IT IS FURTHER ORDERED that the Clerk’s Office shall mail Aragonez a form §

2254 Petition; a form § 2241 Petition; and the form Application to Proceed In Forma

Pauperis.

       IT IS SO ORDERED.


                                    ________________________________
                                    THE HONORABLE CARMEN E. GARZA
                                    CHIEF UNITED STATES MAGISTRATE JUDGE




                                              2
